Case: 18-30014      Document: 00514703119         Page: 1    Date Filed: 10/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-30014                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 30, 2018

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellee

v.

QUINTON HALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CR-50-1


Before DAVIS, HAYNES and GRAVES, Circuit Judges.
PER CURIAM: *
       Quinton Hall appeals his conviction after a jury found him guilty of (i)
conspiracy to possess with the intent to distribute 50 grams or more of
methamphetamine (Count One); (ii) attempted possession with the intent to
distribute five grams or more of methamphetamine (Count Two); (iii)
distribution of 50 grams or more of methamphetamine (Count Three); and (iv)
possession of a firearm in furtherance of a drug-trafficking crime (Count Four).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30014    Document: 00514703119     Page: 2   Date Filed: 10/30/2018


                                 No. 18-30014

      On appeal, Hall first argues that the district court erred in admitting
into evidence at trial various firearms that were not the firearm—a Smith &
Wesson 9-millimeter pistol—subject to Count Four. Because Hall failed to
raise this issue in the district court, our review is for plain error. See United
States v. Burton, 126 F.3d 666, 671 (5th Cir. 1997). To show plain error, Hall
must establish, among other things, a clear or obvious error that affected his
substantial rights. United States v. Prieto, 801 F.3d 547, 549-50 (5th Cir.
2015). For the error to have affected Hall’s substantial rights, the error must
have been prejudicial, “which means that there must be a reasonable
probability that the error affected the outcome of the trial.” United States v.
Marcus, 560 U.S. 258, 262 (2010).
      Even assuming that Hall could satisfy his burden of establishing that
the district court committed a clear or obvious error, he fails to establish that
the admission of the subject firearms affected his substantial rights or affected
the outcome of the trial. Hall’s argument that the admission of the subject
firearms confused the jury and caused it to return a guilty verdict on Count
Four is unsupported by the record, given that (i) Count Four explicitly charged
Hall with possession of the Smith & Wesson 9-millimeter pistol; (ii) the
indictment was provided to the jury at the outset of its deliberations; and (iii)
the district court gave a cautionary instruction to remind the jury that,
although evidence had been admitted concerning other firearms, Count Four
only charged Hall with possession of the Smith & Wesson 9-millimeter pistol.
See United States v. Garcia, 567 F.3d 721, 728-29 (5th Cir. 2009). Because Hall
cannot establish that the admission of the subject firearms “affected the
outcome of the trial,” Marcus, 560 U.S. at 262, we find no plain error.
      Second, Hall argues that the district court abused its discretion when it
denied his motion to sever Count Two from Counts One, Three, and Four of the



                                       2
    Case: 18-30014     Document: 00514703119    Page: 3   Date Filed: 10/30/2018


                                 No. 18-30014

indictment. We review the denial of a motion to sever under Rule 14 of the
Federal Rules of Criminal Procedure for abuse of discretion, and we will not
grant relief “without a showing of specific and compelling prejudice which
result[ed] in an unfair trial.” United States v. Ballis, 28 F.3d 1399, 1408 (5th
Cir. 1994).
      Hall claims that he was prejudiced because the denial of his motion to
sever inhibited his ability to present a separate defense to Count Two at trial.
However, in his motion to sever, Hall made only vague assertions of prejudice
and did not specify any particular defense he intended to raise or how the
joinder of Count Two with the other counts inhibited him from raising that
defense.      Because Hall failed to explain his prejudice “with sufficient
specificity” in his motion, and given our highly deferential review, we find no
abuse of discretion. See Ballis, 28 F.3d at 1408.
      Accordingly, we AFFIRM the district court’s judgment.




                                       3